EXHIBIT AMENDMENT NO. 9 TO LIMITED PARTNERSHIP AGREEMENT OF GLIMCHER PROPERTIES LIMITED PARTNERSHIP This Amendment No. 9 is made effective as of May 9, 2008 (the “Effective Date”) by the General Partner (defined below) and the Limited Partners of Glimcher Properties Limited Partnership, a Delaware limited partnership (the "Partnership"). RECITALS 1.The Partnership is governed pursuant to a Limited Partnership Agreement dated as of November 30, 1993, as previously amended and supplemented (the "Partnership Agreement"). 2.The Partnership Agreement requires Glimcher Properties Corporation, the sole general partner of the Partnership (the “General Partner”), to, among other actions, obtain the written consent of a majority of the Limited Partners of the Partnership prior to taking certain actions on behalf of the Partnership. 3.Pursuant to Section 18.1 of the Partnership Agreement, the General Partner has the power to amend the Partnership Agreement without the Consent of the Limited Partners, provided the Limited Partners (excluding the limited partnership holdings of Glimcher Realty Trust), as of the effective date and time of the amendment, own, in the aggregate, less than ten percent (10%) of the Partnership Interests. 4.As of the Effective Date, the Limited Partners (excluding the limited partnership holdings of Glimcher Realty Trust) held 7.327%of the Partnership Interests. 5.Pursuant to Section 16 of the Partnership Agreement, the General Partner has been appointed as attorney-in-fact by each of the Limited Partners of the Partnership for purposes, inter alia, of signing amendments to the Partnership Agreement adopted in accordance with Section 18 of the Partnership Agreement. 6.Capitalized terms not defined herein shall have the meaning given to them in the Partnership Agreement. AMENDMENTS NOW, THEREFORE, the Partnership Agreement is hereby amended as set forth in this Amendment No. 9. 1.The paragraph immediately following Section 9.2(b)(iv) of the Partnership Agreement shall be deleted in its entirety and shall be of no further effect. 2.Section 9.2(b) of the Partnership Agreement is hereby deleted in its entirety and replaced by the following: (b)The General Partner may take any of the following actions: (i) amend, modify or terminate this Agreement, except as otherwise provided herein; (ii) make a general assignment for the benefit of creditors or appoint or acquiesce in the appointment of a custodian, receiver or trustee for all or any part of the assets of the Partnership; (iii) institute any proceeding on behalf of the Partnership under Title 11 of the United States Code, as the same may be amended from time to time; or (iv) provided the Consent of the Limited Partners holding a majority of the Limited Partnership Interests has been obtained, dissolve the Partnership. 3.Section 12.2(a) of the Partnership Agreement is hereby deleted in its entirety and replaced by the following: (a) The General Partner may withdraw from the Partnership or transfer all or any portion of its interest in the Partnership without obtaining the Consent of the Limited Partners. Upon any transfer of the entire General Partnership Interest in accordance with the provisions of this Section 12.2(a), the transferee General Partner shall become a substituted General Partner, vested with the powers and rights of the transferor General Partner, and shall be liable for all obligations and responsible for all duties of the General Partner, once such transferee has executed such instruments as may be necessary to effectuate such admission and to confirm the agreement of such transferee to be bound by all the terms and conditions of this Agreement with respect to the Partnership Interest so acquired. It is a condition to any transfer otherwise permitted hereunder that the transferee General Partner assumes by operation of law or express agreement all of the obligations of the transferor General Partner under this Agreement with respect to such transferred Partnership Interest and no such transfer (other than pursuant to a statutory merger or consolidation wherein all obligations and liabilities of the transferor General Partner are assumed by a successor by operation of law) shall relieve the transferor General Partner of its obligations under this Agreement. 4.Section 12.2(b) of the Partnership Agreement is hereby deleted in its entirety and replaced by the following: (b) The General Partner may engage in any merger, consolidation or other combination with or into another Person or any sale of all or substantially all of its assets, or any reclassification, recapitalization or change of outstanding Common Shares ("Transaction"), without obtaining the Consent of the Limited Partners to effect the Transaction. 2 5.Section 15.1(c) of the Partnership Agreement is hereby deleted in its entirety and replaced by the following: (c) an election to dissolve the Partnership made by the General Partner; 6.
